             8:20-cv-00338-LSC-SMB Doc # 5 Filed: 08/21/20 Page 1 of 4 - Page ID # 35

                                    UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEBRASKA
    Denise M. Lucks                          OFFICE OF THE CLERK                                             Gabriela Acosta
    Clerk of Court                                    www.ned.uscourts.gov                                Chief Deputy Clerk


                                                       August 21, 2020
J. Mark Wilson
MOORE, VAN ALLEN LAW FIRM
100 North Tryon Street
Suite 4700
Charlotte, NC 28202-4003

RE:    Case No. 8:20cv338
       Saprex, LLC v. Lincoln Industries, Inc.

Dear Counsel:

       Our records indicate that you are an attorney of record in the above-referenced case, which is managed
on the Case Management/Electronic Case Files (CM/ECF) system of the U.S. District Court for the District of
Nebraska.

       Our records indicate that you have not:

             X   Registered for admission to practice in this court, as required by NEGenR 1.7(d) or (f).

             X   Registered for the System, as required by the NEGenR 1.3(a) and NEGenR 1.3(b)(1).

        The necessary forms are attached for your use in complying with this request. If the requested action is
not taken within 15 days of the date of this letter, this matter will be referred to the assigned magistrate judge for
the entry of a show cause order. If you have already submitted the forms or taken the action required above,
please disregard this letter. If you have any questions or concerns, please do not hesitate to contact our office.

                                                             Sincerely,

                                                             s/ Laura Monsees
                                                                Deputy Clerk

Enclosures                                                                                  Forms-Attorney_Letter
                                                                                      Approved: February 25, 2008






                                    111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                             Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                            Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
           8:20-cv-00338-LSC-SMB Doc # 5 Filed: 08/21/20 Page 2 of 4 - Page ID # 36

                               Admission to Practice
                                           $181.00

The rules governing admission to practice are set forth in NEGenR 1.7(d). If you would
like to be admitted to practice full-time in the United States District Court for the District of
Nebraska, go to www.pacer.gov:

       Click on REGISTER
       Click on Attorney Filers

Complete the on-screen instructions, noting the following:

      1.     You must complete the State Bar information.
      2.     It is not necessary to complete the Sponsoring Attorney section.
         8:20-cv-00338-LSC-SMB Doc # 5 Filed: 08/21/20 Page 3 of 4 - Page ID # 37

                    Admission to Practice Pro Hac Vice
                                         $100.00

The rules governing admission for a particular case (pro hac vice) are set forth in
NEGenR 1.7(f). If you would like to be admitted to practice pro hac vice in the United
States District Court for the District of Nebraska, go to www.pacer.gov:

       Click on REGISTER
       Click on Attorney Filers

Complete the on-screen instructions. Note that you may leave the Additional Filer
Information section blank.

Upon receipt of your admission request, the court will review your request and provide
further filing instructions via e-mail. Upon receipt of the e-mail from the court, you will
log in to http://www.ned.uscourts.gov/attorney/cmecf-login and file the applicable Pro
Hac Vice motion.

Your Pro Hac Vice motion must include the following information:

       Case number for which you are requesting to be admitted.
       Oath of Admission set forth in NEGenR 1.7(e).
       State bar to which you are currently admitted as required by NEGenR 1.7(f).
         8:20-cv-00338-LSC-SMB Doc # 5 Filed: 08/21/20 Page 4 of 4 - Page ID # 38

                     Electronic Case Filing Registration
The rules governing electronic case filing are set forth in NEGenR 1.3. If you would like
to electronically file in the United States District Court for the District of Nebraska, go to
www.pacer.gov:

       Click on REGISTER
       If you are an attorney, click on Attorney Filers
       If you are a non-attorney, click on Non-Attorney Filers

Complete the on-screen instructions. Note that you may leave the Additional Filer
Information section blank.
